DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 8/12/2022. Per the amendment claims 1, and 3-22 have been amended, claim 2 is cancelled, and claims 23-26 are new. As such, claims 1, and 3-26 are pending in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,5,8-10, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tucek et al. (US 2002/0082532 A1) in view of Guochin (TWM 281618U, with reference to attached English Translation).
With respect to claim 1, Tucek teaches A hand-held massaging system (Fig.2) for reciprocating against a body surface ([0011], “repetitive reciprocal vibratory movement of the shaft along a longitudinal axis thereof and relative to the housing”), comprising: a reciprocating motor ([0024], “drive mechanism” 46) having a reciprocating shaft (shaft 44, Fig.3) having a single stroke axis (along the longitudinal axis, [0024]) and a stroke length (“repetitive reciprocal vibratory movement of the shaft 44 along its longitudinal axis 86 relative to the housing 42.”, each movement inherently has a length); a body follower (Fig.4, spherical portion of 122) having a proximal side (the side that is attached to the rod of 122) and a distal side (the side that applied to the user); and a rod (rod portion of 122 that interfaces with segment 124 at the distal end of shaft 144 as shown in Fig.4) having a proximal end removably coupled to the reciprocating shaft to maintain the rod in axial alignment therewith (rod portion of 122 attaches to hex shaped segment 124 at the proximal end of rod 122, [0026]).
Tucek does not teach a distal end configured to (i) rotatably attach to the proximal side of the body follower by means of a rotating joint that defines a center of rotation, and (ii) allow an angle of the stroke axis with respect to the body surface to vary while reciprocating the body follower along the stroke axis and against the body surface; the distal side of the body follower having a body contact area and having a maximum length at least three times greater than a minimum distance from the center of rotation of the rotating joint to the distal side of the body follower.
However, Guochin teaches a rod (crank assembly 30, 31, 32) with a distal end (32) configured to (i) rotatably attach to the proximal side of a body follower (40, where the proximal side is the opposite side of massage surface 42) by means of a rotating joint (“pivoting member” 50, including ball socket bearing 51 and ball socket body 52) that defines a center of rotation (center of ball member 52); the distal side of the body follower (42) having a body contact area (the massage surface 42) and having a maximum length at least three times greater than a minimum distance from the center of rotation of the rotating joint to the distal side of the body follower (see Fig.3 where the massage surface is at least three times greater than the distance between the center of rotation of the ball member 52 to the massage surface 42 of the massage device) to address the problem where the angle between the hand holding the device and the body surface is not constant and therefore the angle of the massage head should be able to change with the body surface area, (see English Translation of Description, paragraphs 2-4, particularly paragraph 2, lines 11-16).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to replace the body follower of Tucek with the body follower and rotating joint of Guochin for attachment to the rod of Tucek to provide a body follower that changes angle with the surface of the body. With this modification the rotating joint will (ii) allow an angle of the stroke axis with respect to the body surface to vary while reciprocating the body follower along the stroke axis and against the body surface.
With respect to claim 4, Tucek as modified teaches wherein the distal side of the body follower (42) comprises a curved surface (Guochin, see curved massage surface 42, Fig.3) allowing the body follower to slide along the body surface while reciprocating against the body surface (The rotatable joint of Guochin allows the body follower to slide along body surface contours while the reciprocating motor provides a reciprocating massage).
With respect to claim 5, Tucek as modified teaches wherein the rod is removably coupled to the reciprocating shaft by keyless friction-fit (see FIG.4 where rod portion of 122 is friction fit over hex shaped segment 124, paragraph 26).
With respect to claim 8, Tucek as modified teaches wherein the rotating joint comprises a ball and socket joint (Guochin Fig. 3, 52 and 51).
With respect to claim 9, Tucek as modified teaches wherein the rotating joint comprises a hinge (according to Merriam Dictionary, a hinge is a jointed or flexible device on which a door, lid, or other swinging part turns and the ball and socket of Tucek as modified satisfies this as a jointed device in which a swinging part turns).
With respect to claim 10, Tucek as modified teaches wherein the rotating joint comprises a universal joint (a ball and socket joint is a universal joint, Guochin, Fig. 3, 52 and 51).
With respect to claim 15, Tucek as modified teaches wherein the distal side of the body follower (Guochin, 42) is round (Guochin, see Fig.2) and wherein the distal side of the body follower curves in the proximal direction (Guochin, see Fig.3).
With respect to claim 16, Tucek as modified teaches wherein the distal side of the body follower is configured with a plurality of body contacting nubbins (Guochin, Fig.3, 41).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tucek and Guochin as applied to claim 1 above, and further in view of Koltzow (US 2016/0206502 A1).
With respect to claim 6, Tucek as modified teaches the limitations of claim 1.
Tucek as modified does not explicitly teach wherein the distal side of the body follower has a maximum length substantially parallel to the body contact area at least two times greater than the stroke length of the reciprocating motor.
However, Koltzow teaches a known massage stroke length of a reciprocating motor of a handheld massage device (Fig.1) is between 0.5 mm to 10 mm ([0055]). 
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to have the stroke length of the reciprocating motor of Tucek as modified to be between 0.5 mm and 10 mm as taught by Koltzow as a known stroke length range for a reciprocating handheld massage device. With this modification, it would naturally follow that the distal side of the body follower (Guochin 42) has a maximum length substantially parallel to the body contact area at least two times greater than the stroke length of the reciprocating motor (see Guochin, Fig.3).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tucek and Guochin as applied to claim 1 above, and further in view of Go (JP 3048379U with reference to English Translation filed on 3/2/2021).
With respect to claim 11, Tucek as modified teaches the limitations of claim 1.
Tucek as modified does not teach wherein the rotating joint comprises a flexure.
However, Go teaches a massage device (Fig.1) with a rotating joint that comprises a flexure (“flexible neck” 4, [0008], see Fig.1 arrows show side to side movement of the massage head about the flexible neck).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to substitute the rotating joint of Tucek as modified with a flexure as taught by Go as a known alternative for achieving the result of allowing the body follower to bend and rotate about an axis  to allow the massage device to follow along contours of the user’s body surface.
With respect to claim 12, Tucek as modified is silent regarding wherein the flexure allows the angle of the stroke axis with respect to the body contact area to be varied by the operator from about 90 degrees to less than about 60 degrees.
However, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to have the flexure allow the angle of the stroke axis with respect to the body contact area to be varied by the operator from about 90 degrees to less than about 60 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. (1955).
With respect to claim 13, Tucek as modified teaches wherein the flexure (“flexible neck” 4, Go) comprises a flexible portion and an inflexible portion (the flexible portion is the exposed portion and the inflexible portion is the portion of the neck that is connected to the massage unit 2).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tucek and Guochin as applied to claim 1 above, and further in view of Merz et al. (WO 9702769 A1).
With respect to claim 17, Tucek as modified teaches the limitations of claim 1.
Tucek as modified does not teach wherein the distal side of the body follower comprises a brush having flexible bristles.
However, Merz teaches a body follower (brush element 6) wherein the distal side of the body follower comprises a brush having flexible bristles (Fig.1, bristles 21).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the device of Tucek as modified to have the distal side of the body follower comprise a brush having flexible bristles as taught by Merz as a known alternative massage texture that can be used according to a user’s desired massage effect.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tucek and Guochin as applied to claim 8 above, and further in view of Tykwinski (4,141,375).
With respect to claim 18, Tucek teaches the limitations of claim 8.
Tucek as modified does not teach wherein the ball and socket joint includes a flexible cushion.
However, Tykwinski teaches a device in which one component (Fig.11, 152) swivels in relation to shaft (146; foot 152 is attached to element 162 which slides around ball member and within hemispherical downward opening of element 166, “a downwardly opening generally hemispherical socket defining fitting 166 is threadedly supported from the threaded portion 150 of the shank 146 and is slidable, in a universal fashion, over the partial spherical outer surfaces 168 of the other portion of the fitting 162.”, col. 5, lines 35-39) and teaches that it is known to use an o-ring (Fig.11, 164) in a ball (148) and socket joint (160) to “serve as a cushion member”, col.5, lines 31-33.
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to provide an o-ring as taught by Tykwinski within the ball and socket joint of Tucek as modified to serve as a cushion member between the ball and the socket.
With respect to claim 19, Tucek as modified teaches wherein the flexible cushion is positioned between the body follower and the ball (because the socket body (52) of Tucek as modified is located within the interior of the body follower, the o-ring positioned within the socket body would be positioned between the body follower and the ball).

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tucek and Guochin as applied to claim 1 above, and further in view of Candelaria (US 2019/0232403 A1).
With respect to claim 20, Tucek as modified teaches the limitations of claim 1.
Tucek as modified does not teach wherein the rod comprises a plurality of distal ends, each distal end attached to at least one of a plurality of body followers.
However, Candelaria teaches a handheld massage device (Fig.1) comprising a single massage head (12) attached to a reciprocating rod (16) that is attached to a reciprocating shaft of a reciprocating motor (“coupling blade” [0004] shown in general embodiment Fig.1, blade 20) and further teaches a massage device comprising a plurality of distal ends (Fig.11 and 13), each distal end (arms 318 and 320) attached to at least one of a plurality of massage heads  (massage head 12 found in Fig.11 configured for attachment to 344 of Fig.13, where 344 is the same component as 144 found in Fig.11) as an alternative embodiment that provides the ability to use two massage heads at once ([0027] and [0030]) thereby covering a larger massage surface area. 
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the rod of Tucek as modified to comprise a plurality of distal ends, each distal end attached to at least one of a plurality of body followers as taught by Candelaria as an alternative embodiment to provide the ability to use two body followers at once thereby covering more massage surface area. With this modification, the rod of Tucek as modified would be substituted with the rod of Candelaria (Fig.13, 316) comprising two distal ends (arms 318,320) with the body follower and rotating joint of Tucek as modified at the distal ends.
With respect to claim 21, Tucek as modified teaches wherein the body followers (Guochin 42) are symmetrically disposed about a plane passing through the stroke axis (see Candelaria Fig.13 where the body followers of Guochin are located at components 344).
With respect to claim 22, Tucek as modified teaches further comprising a swivel (springs 346 and 348 swivel arms about pivot point circle at the top of rod 316) allowing the plurality of distal ends to rotate about the stroke axis (the arms 318 and 320 swivel about the stroke access via springs 346 and 348).

Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tucek and Guochin as applied to claim 5 above, and further in view of Possemato et al. (US 2016/0213554 A1).
With respect to claim 23, Tucek as modified teaches the limitations of claim 5.
Tucek as modified does not teach wherein the keyless friction-fit comprises an o- ring.
However, Possemato teaches a massage device (Fig.1, Abstract) comprising a rod (Fig.2A, 22) that is removably coupled to a shaft (Fig.3, 16) by keyless friction fit that comprises an o-ring (26) to rest within cylindrical groove 28 on the rod 22 and to fit into hole groove 34 of shaft 16 to securely attach the rod within the shaft ([0022]). 
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the keyless friction-fit of Tucek as modified to further comprise an o-ring as taught by Possemato to mate with a hole groove within the shaft to securely attach the rod within the shaft.

Allowable Subject Matter
Claim 3, 7, and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 3 and 25, the prior art of record does not disclose a swivel on the stroke axis in addition to the rotating joint.
Regarding claim 7, 24 and 26, the prior art of record does not include a swivel on the rod in addition to a rotating joint. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 8/12/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                            Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MARGARET M LUARCA/Primary Examiner, Art Unit 3785